Case 4:20-cv-01115 Document 36-9 Filed on 04/15/20 in TXSD Page 1 of 8

IN THE. UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS.

HOUSTON DIVISION
LADDY CURTIS VALENTINE; et.al., §
§
Plaintiffs, §
8 CIVIL. ACTION NO. 4:20-CV-01115
BRIAN COLLIER, et al.. 8
§
Defendants. §

DECLARATION OF OSCAR MENDOZA.
Pursuant.to 28 U.S.C. § 1746, I, Oscar Mendoza, declare as follows:

1, “My nate is Oscar Mendoza. I am over 18 years of age, of sound mind, have never been
convicted of a felony or crime of moral turpitude, and can make this declaration. The facts stated
in this declaration dre within my personal knowledge and are irue.and correct.

2. lam the Deputy: Executive Director of the Texas Department of Criminal Justice (““TDCY’).
I have held this. position since August 2016, I began my employment with the TDC] in 1979 as a
correctional officer. I have held uniformed correctional positions of Sergeant, Lieutenant, Captain,
and Major, Additionally, I have served as an-assistant warden of two prisons and warden of six
prisons. I served as. a regional director within the Correctional Institutions Division (CID), where
I was responsible for the administrative, operational, and management oversight of 11 prisons and
eight wardens. J also served as deputy director for Management Operations with the CID of TDC],
the division with direct responsibility to manage and ‘operate TDCI’s various prison: units to
include the Pack Unit. Further executive level promotions include serving as Division Director
for Administrative. Review & Risk Management and Division Director for the Private Facility
Conttact Monitoring/Oversight Division. In my role as. Deputy Executive Director, I help to

oversee the daily operations and oversight of the TDCJ, including the CID, and I report directly to
Case 4:20-cv-01115 Document 36-9 Filed on 04/15/20 in TXSD Page 2 of 8

TDCI’s Executive Director. In my role.as Deputy Executive Director and in prior leadership roles
I have also been involved in and continue to be involved in regular interaction with correctional
agency. managers from other states, including through the American Correctional Association,
Texas Corrections Association, CoreCivic, and Management & Training Corporation.

3. Since the onset of the detection and spread:of the COVID-19 virus in Texas in March.2020,
I have been involved with others in TDCJ agency leadership in helping to formulate and direct
TDC}’s preparation and response to the impact of the virus. on, among others, the offender
population within the facilities operated within the CID. That involvement has included input into
TDCI’s operational responses. to. the COVID-19 outbreak. in Texas, both in terms of the
formulation. and implementation of TDCJ policies and: protocols generally and specific
involvement in working with CID staff including unit wardens with respect.to that response. My
involvement in that response process has continued to. today.

4, in response to the detection and. spread of the COVID-19 virus in Texas, TDCI
implemented operational changes that were ‘set out in a new coronavirus policy; B-14.52,
Coronavirus. Disease 2019 (COVID-19) developed by the Correctional Managed Health Care
Committee (“CMHC”) as part of the CMHC’s Infection Coritrol Manual. The CMHC and: its
medical proféssionals develop the Infection. Control Manual for use. by TDCI in its operations.
The new CMHC policy was numbered B-14.52.and was issued by the: CMHC effective March 20,
2020. Upon the issuance of policy B-14.52 by CMHC, TDCI directed its unit personnel to put.in
place the operational requirements (including requirements for enhanced. cleaning and:sanitation
protocols, . signage, education, screening, use. of personal protective equipment (“PPE”), and.
medical isolation or restriction for confirmed or potential exposures) set out in the policy for the

units under their direct supervision, including the Pack Unit.

 

 
Case 4:20-cv-01115 Document 36-9 Filed on 04/15/20 in TXSD Page 3 of 8

5. Following the issuance,of policy B-14.52 by the CMHC, the Center for Disease Control
(“CDE”) issued guidance specifically directed to correctional institutions. The CDC guidance is
dated March 23, 2020. A true and correct copy of that publicly available guidance reviewed, by
TDC] management, including myself; is attached to this declaration as Attachment 1.

6. Following CDC’s issuance of this guidance ‘to correctional institutions regarding response
to the COVID-19 outbreak, the CMHC updated policy B-14.52 in.a revised policy issued effective
March 27, 2020. Upon the issuance of the updated policy B-14.52 by CMHC, TDCI directed its
unit personnel to put in place the operational requirements set. out in the policy (inchiding
requirements for enhariced cleaning and sanitation protocols, signage, education, screening, use.of
PPE, and medical isolation or restriction for confirmed or potential exposures) for the units under
their direct supervision, including the Pack. Unit.

7. CMHC has made an additional update to policy B-14.52, issued effective April 2, 2020.
Upon the issuance of the updated policy B-14.52 by CMHC, TDC] again directed its unit:personnel
to put in place the operational réquirements set out.in the policy (including. requirements for
enfianced cleaning and sanitation protocols, signage, education, screening, use of PPE, and medical
isolation and restriction for confirmed or potential. exposures) -for. the. units under their direct
supervision, including thé Pack Unit.

8. CMHC has updated policy B-14.52 effective April 15; 2020. TDCJ will again. direct its.
unit personnel to put in place the operational réquirements set out in this most recent version of
the policy.

9. In addition to directing CID unit personnel to implement the operational changes set out in
policy B-14.52. in response to the COVID-19 outbreak in Texas, TDCI also took. the following

precautionary steps with respect to-the operation of TDCJ units, even prior to the time CMHC

 
Case 4:20-cv-01115 Document 36-9 Filed on 04/15/20 in TXSD Page 4 of 8

issued the initial version of policy B-14.52 and prior to the time that'there was any indication of

COVID-19 directly affecting TDCI facilities or its employees:

On or about, March 13, 2020, TDCJ management. began maintaining regular
communication with the CDC, the Texas Division of Emergency Management, the Texas
Department of State Health Services, TDCJ’s Health. Services Division (which maintains
contact. with the Office of Professional Staridards), and its university healthcaie providers
to monitor developments associated with the spread of COVID-19. The university health
care providers (UTMB and Texas Tech), administrative medical staff (regional.and at unit
level) and TDCJ Health Services Director also held daily conference calls.

Effective March. 16, 2020, TDCJ activated ‘the Command. Center located at the TDCI
Administrative Headquarters Building, 861-A IH 45-N, Huntsville. The location is'staffed
by various agency leaders Monday — Friday, 7:00 a.m. — 6:00 ‘p.m. and Saturday and
Sunday, 10:00 a.m. —4:00 p.m. TDCJ conducts a daily briefing conference call with agency
leadetship. After the conference call, the TDCI website is updated.

TDC] began providing COVID-19 specific updates on its website on March 11,2020. The
website can be accessed at www.tdcj.texas.gov. TDCJ also implemented an Onibudsman
Family Hotline for offender families and the public.

Effective March. 20, 2020, pursuant to the Governor’s Executive Order, all offender
medical copays have been waived.and continue to be waived as of this date.

With respect to travel, TDC] management asked staff to. limit any unnecessary domestic
traveling; limited agency travel to travel that was a necessity; limited international travel:

and instituted telework on.a case-by-case. basis.

 
Case 4:20-cv-01115 Document 36-9 Filed on 04/15/20 in TXSD Page 5 of 8

‘With respect to employees and illness, TDCJ management advised employees who felt ill

or who were running a fever to stay at home; began implementing COVID-19:screenings.

for employees. who felt ill at work and who worked in parts of the state in which the

presence of the coronavirus had been confirmed;. and required a physician's note stating
that an employee who appeared to be ill was clear of:ahy symptoms of COVID-19 as a
condition of returning to work.

Effective March 24, 2020, TDCJ minimized transfers between. units based upon agéncy
needs on a case by case basis. Currently, for all units on-precautionary lockdown, there
ate no transfers in and out of the units, except for necessary medical needs or emergencies.
If a unit.is not on precautionary lockdown, agency needed transfers. have been authorized
for offenders that were.releasing (to-be near home), for medical appointments, or necessary
transfers due to’ classification. For transfers based upon agency needs, TDC] implemented
screening processes on every facility before the offender departed and. upon.atrival.to the
new unit which included temperature screening and interviews by staffregarding fever and
other. symptoms such as shortness of breath. The screening is conducted before the.
offender enters a-vehicle-and when they exit the vehicle upon arrival at the tnit to which
they transferred. During offender transportation, offenders are seated in every other seat if
in a bus. In other instances, only. one offender is transported ina van instead of two
offenders per‘van as.was done prior to the implementation.of COVID-19 protocols. Buses
and vans-are disinfected before and after each use.

TDCI-has manufactured COVID-19 related signs, an offender pamphlet, and.an offender
pocket card. The informational pamphlet and pocket cards are distributed to offenders at
the unit. In general, units post the signs in high traffic areas and other locations. as.

determined by unit warden.
Case 4:20-cv-01115 Document 36-9 Filed on 04/15/20 in TXSD Page 6 of 8

With respect to visitation, TDCJ management first instituted. screening procedures for
offender visitation (as early as March 11, 2020) and later (effective March 13, 2020)
suspended all offender visitation in accordance with a declaration from the Governor of
Texas; and eliminated all other visitors to units to-inelude volunteer assemblies, routine
audits, vendors, outside contractors, tours, and training sessions.

TDCI inventoried existing stock of personal protective equipment (“PPE”) and began to
acquire additional’ PPE for TDCJ-units.

TDCI increased distribution of hand sanitizer for'use by TDCJ employees at all TDC units
and depattmeitts..

TDCJ began manufacturing cloth masks, face shields, and plastic: gowns as supplemental
PPE at TDCS factories equipped to manufacture such for use by TDCJ offenders and staff.
To. date, TDCJ has distributed 527 two-liter bottles, 577 one gallon jugs, and 173-pint
‘bottles: of hand sanitizer, 356,000 bars of soap; 276,988 cloth face masks; 47,121 face
shields, and 92,682 plastic gowns in its facilities in response tothe COVID-19 outbreak.
TDCJ produces hand soap which is issued to offenders in all facilities. Staff and offenders
are encouraged to follow CDC guidelines on frequent handwashing. Each unit has been.
provided adequate supplies of hand soap for use by offenders and staff.

As.a general practice, TDCJ already had in place cleaning guidelines for its facilities and:
maintains a high standard of cleanliness. As part of its implementation measures for
COVID-19, TDCI ordered enhanced cleaning and disinfection of its facilities.. TDCJ
facilities are following the COVID-19 policy ‘to disinfect surfaces with bleach-solution
sprayed on and. allowed to. air dry for 10 minutes. The bleach solution is a mixture of

powdered, bleach manufactured by TDCJ that is mixed with water: TDCI also

 
Case 4:20-cv-01115 Document 36-9 Filed on 04/15/20 in TXSD Page 7 of 8

‘manufactures and distributes “DD” cleaner which is equivalent to Pine Sol and “Bippy”
which is equivalent to. Comet, In addition, facilities have an adequate supply of laundry
‘bleach which also is used in mixtures for disinfecting and as a multipurpose.type product.
Heightened disinfection of areas with a positive COVID-19 test also is required in each
facility,

e In accordance with CDC guidelines, based on unit configuration, TDCJ has initiated social
distancing measures:as much as operationally possible in-a correctional environment. As

stated in CDC guidelines, not all strategies will be feasible in all facilities.

10. In addition to taking’the above steps and directing CID unit personnel to implement the
operational changes set out in policy Section B-14.52 to responsé.to the COVID-19 outbreak in
Texas, TDCJ has taken additional steps to address the onset of coronavirus cases affecting TDC]
offeriders and. staff, including the following:

e TDCI distributed PPE and hand sanitizer-to various units, including the Pack Unit.

« Effective April 8, 2020, TDCJ:management directed. that any TDCJ unit in which an
offender resides or TDCJ employee ‘works that experiences a positive COVID-19 test will
be ‘placed on precautionary medical lockdown. This precautionary lockdown limits the
movement of offenders. within the unit and facilitates observation measures to
appropriately monitor suspected: spreading of the virus and allows facility management to:
respond accordingly. Units remain on lockdown for the later of 14 days as of the time of
lockdown or a period of 14 days after any additional positive casés are detected, During
this time, only unit assigned correctional staff and employees:are permitted access on the.
unit.

® Effective April 13, 2020, TDCJ halted all offender intake from-county jails.

 
Case 4:20-cv-01115 Document 36-9 Filed on 04/15/20 in TXSD Page 8 of 8

11. TDCJ placed the Pack Unit on precautionary medical lockdown on April 14, 2020,
following the receipt by TDCJ on April 13, 2020 at approximately 5:30 p.m. of a positive test
result obtained during an autopsy performed on an offender who had been taken from the Pack
Unit to a local hospital, where he expired. Upon request from TDCJ, health officials from the

University of Texas Medical Branch (“UTMB”)—a health care provider under contract with

TDCJ—already has administered COVID-19 tests to the offenders who resided in the same

dormitory as the offender whose autopsy resulted in the positive test.

12. As soap and water are available on TDCJ units, hand sanitizer is not distributed to the
offender population due to security concerns. In accordance with CMHC 14.52, units are
encouraging handwashing with soap and water for at least 20 seconds (suggested by CDC
guidelines as well.) There is no mandate or requirement by CDC or TDCJ policy to provide the
offender population access to hand sanitizer. CDC guidelines clearly outlines “if soap and water
are not available,” which is not an issue for TDCJ as unlimited soap and adequate water is available
for proper handwashing.

13. It is my further understanding that a position is being advanced in the litigation,

among others, that all offenders at Pack Unit be tested for COVID-19. COVID-19 tests are
determined by TDCJ-Pack Unit’s medical provider, UTMB, not by TDCJ.
14, I declare under penalty of perjury that the foregoing is true and correct.
Executed on April 15, 2020.”

SCH Me,

Oscar*Mendoza

 
